Citation Nr: 0637539	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-24 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to August 
1970.

The veteran did not serve in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the appellant's request to 
reopen a claim of entitlement to service connection for 
hepatitis C.

In a June 2005 statement of the case, the RO appears to have 
found that new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for 
hepatitis C.  The RO then denied the claims on the merits.  
However, the Board is required to independently consider 
whether the veteran has submitted new and material evidence 
warranting the reopening of claims before consideration 
merits.  Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  As 
such, the issues in appellate status are as listed 
hereinabove.

The veteran presented testimony at a Central Office hearing 
chaired by the undersigned Acting Veterans Law Judge in June 
2006.  A transcript of the hearing is associated with the 
veteran's claims folders.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in October 1972, 
the RO denied a claim for service connection for hepatitis C.

2.  The evidence associated with the claims file subsequent 
to the most recent final denial of the veteran's claim in an 
August 1995 RO decision does raise a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for hepatitis C.

3.  Service records demonstrate intravenous drug use during 
active service, without credible evidence of other likely 
exposure to blood products or other likely means of hepatitis 
C transmission.


CONCLUSIONS OF LAW

1.  The RO's October 1972 rating decision which denied a 
claim of entitlement to service connection for hepatitis C is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).

2.  The additional evidence presented since the most recent 
final denial in August 1995 is new and material, and the 
claim of entitlement to service connection for hepatitis C is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  Hepatitis C was not incurred in the line of duty and 
service connection is not warranted.  38 U.S.C.A. §§ 105, 
1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 
3.301, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claim for service connection, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim.

II.  New and material evidence

In an October 1972 rating decision the RO determined that 
entitlement to service connection for hepatitis C was denied.  
The veteran did not appeal.  Under applicable law and VA 
regulations, that decision is final, and the appellant's 
claim may not be reopened and reviewed unless new and 
material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. §§ 5108, 7105.

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett.  If the Board finds that new and 
material evidence is not offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material is 
neither required nor permitted.  Id. at 1384.

The Court has held that the Board is required to review all 
of the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In this case, the most recent final 
denial is an August 1995 rating decision which found that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for hepatitis. 

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence received after the August 1995 rating decision 
included reports from Alan S. Lipp, M.D. and David Kaplan, 
M.D., of Winthrop Hospital and Affiliates dated December 2001 
to September 2004 showing treatment for hepatitis C and 
statements from the veteran dated in May, November, and 
December 2004.  As a result of this evidence, the issue was 
reopened by the RO but denied because the episode of 
hepatitis C treated in service resolved itself and was 
considered transient in nature.

The Board agrees with the RO's decision to reopen the 
appellant's claims.  38 C.F.R. § 3.156 (2006).  Accordingly, 
the Board will proceed to the merits of the claim.

III.  Service connection

At this juncture, the Board must consider whether 
adjudication on the merits is prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The June 2005 statement of the case states that although the 
previous determinations had found the veteran had not 
submitted new and material evidence to reopen his claim, the 
most recent evidence was now considered new and material, and 
the veteran's claim was reopened.  The RO then considered the 
veteran's claim on a de novo basis.  Because the RO has 
initially considered the instant claim on a de novo basis, 
the Board's consideration of the same question is not 
prejudicial.  

Background

As noted above, the veteran did not serve in the Republic of 
Vietnam nor did he serve outside the continental United 
States.  The veteran's specialty as noted on his DD 214 
(Armed Forces of the United States Report of Transfer or 
Discharge) was supply man.

Service medical records show that the veteran was 
hospitalized from September 20, 1968 to October 8, 1968.  The 
record shows that the veteran noted the onset of dark colored 
urine one month prior to admission.  He also noted loss of 
taste for cigarettes.  He experienced some anorexia for two 
days prior to admission but no vomiting was apparent.  He 
developed no abdominal pain.  There was possible scleral 
icterus noted by the patient shortly prior to admission.  It 
was noted that the veteran had been using intravenous 
narcotics up to four weeks prior to his admission while 
absent without leave (AWOL).  The examiner noted that some of 
his associates developed hepatitis presumably from this same 
narcotic use.  It was also noted that there was a 
questionable previous episode of hepatitis in December 1967 
when the veteran noted that his eyes did not look right, 
prompting the examiner to add "whatever that meant."  It 
was noted that the veteran consumed alcoholic beverages, 
smoked 3/4 packs of cigarettes a day, and freely admitted to 
using heroin.  

The veteran was conservatively treated with bed rest and a 
nutritious diet.  He responded well to this treatment.  The 
veteran was asymptomatic and was discharged to duty without a 
change in profile.  The diagnosis was viral hepatitis, 
probably serum hepatitis transmitted by intravenous heroin 
injections - treated, improved.  

The veteran's separation examination dated in July 1970 
showed no residuals or recurrence of the hepatitis.

A statement on a prescription pad from Queens-Long Island 
Medical Center dated in January 1995 indicated that the 
veteran had chronic active hepatitis. 

Private medical records from Drs. Lipp and Kaplan dated 
December 2001 to September 2004 show treatment for hepatitis 
C with a January 2003 biopsy revealing Grade 2, Stage 3 
disease.  

In a May 2004 statement, the veteran indicated that when he 
was in the Army there were many GI's coming home from Vietnam 
and the veteran would share cigarettes orally and would drink 
beer from the same bottles as well as drinking from the same 
water fountain in the barracks.  The veteran also noted that 
he would also share food with these returning GI's.  In 
December 2004 statement, the veteran denies the 
hospitalization record which indicated he was an intravenous 
drug user while in service.  He stated he told the VA that he 
was a drug user after he got out of the Army.

At his June 2006 Board Central Office hearing, the veteran 
testified that while in service he was a supply clerk.  He 
stated that although the 1968 service hospitalization report 
was correct that he was AWOL, he indicated that it was not 
correct that he had been using intravenous narcotics.  He 
denied using any drugs while in the military and stated he 
never told the doctor he used intravenous drugs.  He 
testified that he partied and played basketball with 
returning soldiers from Vietnam.  He indicated they would 
share canteens and cigarettes with each other.  The veteran 
also admitted to promiscuous sexual activities while in 
service.  The veteran testified that he used drugs after 
separation from the service.  See Transcript.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as cirrhosis of the liver, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The law and regulations further provide that compensation 
shall not be paid if the claimed disability or death was the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301(c) (2006).  With respect to 
alcohol and drug abuse, Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 351, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  Moreover, § 8052 also amended 38 U.S.C. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in the line 
of duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See also VAOPGPREC 2-97.

Analysis

The veteran contends, in essence, that he contracted his 
current hepatitis C while in service after sharing beer 
bottles, cigarettes, and water fountains with returning 
soldiers from Vietnam.

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for hepatitis C.  The 
clearly documented risk activity for hepatitis C exposure in 
the veteran's case is his in-service intravenous heroin drug 
use as well as his continued post-service drug use.  The 1968 
service hospitalization report indicated that the veteran 
reported intravenous narcotic use up to four weeks prior to 
his admission while on AWOL.  The records also indicate that 
the veteran freely admitted to using heroin and that some of 
his associates developed hepatitis presumably from the same 
narcotic use.  Although at his hearing the veteran testified 
that the hospital report was wrong and he did not use drugs 
in service, the veteran did not indicate why the report would 
state such if it was not true.  The veteran also testified 
that although he did not use drugs while in service he did so 
after separation.

Within the context of the service records and other evidence 
presented, it is found, by a preponderance of the evidence, 
that the veteran's hepatitis C has not been dissociated from 
his illegal intravenous drug use during and after service and 
has not otherwise been attributed to be at least as likely 
due to other credible or verified in-service exposure.  As 
noted above, compensation shall not be paid if the claimed 
disability is the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  

It is noted that the only chronic liver disease to which the 
law accords presumptive service connection is cirrhosis, and 
that there is no indication of cirrhosis within one year of 
service separation.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for hepatitis C.

Entitlement to service connection for hepatitis C is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


